— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered March 22, 1983, convicting him of bur*586glary in the second degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s claim of error, that the trial court failed to charge the jury on the issue of identification, has not been preserved for appellate review because no exception was taken to the charge at trial (see, CPL 470.05 [2]; People v Contes, 60 NY2d 620; cf. People v Smith, 100 AD2d 857). In light of the circumstances of this case, which included strong identification testimony by a complaining witness who had known the defendant for a period of 14 years, we decline to exercise our interest of justice jurisdiction. Additionally, we find that the sentence imposed was appropriate under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Niehoff, Rubin and Lawrence, JJ., concur.